Title: To George Washington from William Gordon, 7 March 1794
From: Gordon, William
To: Washington, George


          
            My Dear Sir
            St Neots Hunts [England] March 7th 1794
          
          Your benevolence is so well established, that no apology is needful for my introducing
            to your notice, my friend the Revd Mr Hickman, who prefers living in a land of real
            liberty to remaining in his native country, where there is little of it, though great
            boastings about it.
          Being at Cambridge the beginning of the week, a gentleman of my acquaintance, Mr
            Flower, who has published upon the French Constitution of 1791, expressed his desire of
            notifying his regard to You, by sending You his work, did he know of a conveyance. I
            immediately told him that Mr Hickman would gladly take charge of it. He took the
            direction where to order it, & I conclude that before t⟨h⟩is reaches Mr Hickman, he
            will have received it.
          I pray for your States as truly & steadily as an American, that you may be
            succeeded in warring with the Indians, till you have a safe lasting & honorable
            peace; & that You may be preserved from a war with G. Britain; but am afraid You
            will be driven into it by our ministry. Should the French give the allies a good hearty
            drubbing upon the ⟨opening⟩ of the campaign, so as to leave no reasonable hope of its
            being a successful one to the ⟨mutilated⟩rates, the ministry may
            accede to your just demands: for notwithstanding the contemptuous ⟨mutilated⟩gard they cast upon the voice of the public, a war with America will
            be so extremely unpopular, as to endanger their seats, which many think are more dear to
            them than their country. Wishing & praying that your Excellency may live to see the
            United States confirmed in the enjoyment of a safe peace with all the nations of the
            earth, & in the possession of a plan that shall secure the liberties of America to the latest posterity, without exposing them to the wils of
            hereditary power in a single State, or a single President; & then finish your race
            with full glory, & remove to a better world through the merits of the Lord Jesus
            Christ. I remain My Dear Sir Your Excellency’s affectionate friend & humble
            servant
          
            William Gordon
          
          
            Mrs Gordon joins me in the preceding paragraph, & in most cordial regards to your
              Lady, to whom Mrs Hickman will pay proper respect upon her arrival.
            N.B. I shall enter my sixty-sixth year should I be spared till tomorrow. Am so
              favored, as to be able to write without spectacles, & to read without any kind of
              glasses.
          
        